                     UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                             NORTHERN DIVISION

 IN RE:                                        )       BANKRUPTCY CASE NO.
                                               )
 H & B HOLDINGS, INC.,                         )              19-82417
                                               )
            DEBTOR.                            )           CHAPTER 11


  BANKRUPTCY ADMINISTRATOR’S STATEMENT OF POSITION REGARDING
    CONFIRMATION OF SECOND AMENDED CHAPTER 11 PLAN (DOC. 99)

       COMES NOW J. Thomas Corbett, United States Bankruptcy Administrator for the

Northern District of Alabama (the “BA”), by and through the undersigned counsel of record, and

hereby files this Statement of Position and hereby recommends confirmation of the Second

Amended Chapter 11 Plan of Reorganization (Doc. 99).

       Respectfully submitted this the 16th day of March, 2020.


                                                   /s/ Robert J. Landry, III
                                                   Assistant U.S. Bankruptcy Administrator
                                                   Bar ID No. ASB-3091-L55R
                                                   Robert_Landry@alnba.uscourts.gov

OF COUNSEL:
United States Bankruptcy Administrator
Northern District of Alabama
1129 Noble Street, Room 117
Anniston, Alabama 36201
(256) 741-1540




Case 19-82417-CRJ11        Doc 123 Filed 03/16/20 Entered 03/16/20 13:45:56             Desc
                             Main Document    Page 1 of 2
                                    CERTIFICATE OF SERVICE

I hereby certify that on the 16th day of March, 2020, I have served a copy of the foregoing via
email on the parties listed below:

Stuart M. Maples
Attorney for Debtor
smaples@mapleslawfirmpc.com


                                                     /s/ Robert J. Landry, III




                                                2




Case 19-82417-CRJ11         Doc 123 Filed 03/16/20 Entered 03/16/20 13:45:56                 Desc
                              Main Document    Page 2 of 2
